Attachment to Advisory Action
Applicants’ amendment filed 5/6/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claims 1 and 15 have been amended to include:
    PNG
    media_image1.png
    252
    644
    media_image1.png
    Greyscale
. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on 1 or 15 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search. Applicant’s amendment also does not simplify issues for appeal as it raises new issues under 35 USC 112(a). Specifically, it is not immediately apparent how the hemiacetal structure of the claims would result from the acid-catalyzed epoxide ring-opening reaction set forth within Figure 4A. Moreover, while the specification refers to 410 as a monohydroxy compound (see for instance ¶ 9 and 50), it is unclear how a mono-hydroxy structure would be obtained by the reaction of Figure 4A. The specification does not appear to enable one of ordinary skill to make or use the invention claimed and there appears to be insufficient evidence of record that Applicant was in possession of the subject matter claimed.
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, and all arguments by the Applicant concern the proposed amendments, such arguments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764